Mr. Justice Wolf
delivered the opinion of the court.
A complaint was filed in the District Court of Maj^agfiez to recover possession of a road which was ordered fenced in by the defendant. The complainant maintained that he was. disturbed in the possession of a real right. An examination of the record reveals the fact that the complainant is appealing not for errors in the pleadings, but because he objects to the judgment on the ground that the court did not properly decide the questions of fact presented at the trial. The defendant asserts that the right claimed is a servitude* by prescription of a road and the complainant maintains that there is only a right to possession. The pleadings would seem to-indicate that what was sought to be recovered is a discontinuous and nonapparent servitude. In any event the questions involved are of fact and the appeal is included under the first paragraph of section 295 of the Code of Civil Proceudre, which provides that an exception to the decision on the ground that it is not supported by the evidence cannot be reviewed on an appeal from the judgment unless the appeal is taken within 15 days after the judgment. The judgment was entered on the 29th day of April, 1907, and the appeal was-taken on the 29th day of May of the same year, and as no error appears in the judgment roll the judgment must be-affirmed to follow the other decisions of'this court announced at this term, and notably the cases of Sucesores of Olivas & Co. v. J. Matienzo & Co. and Maisonave v. Maisonave.

Affirmed.

Chief Justice Quinones, and Justices Hernández, Figueras. and MacLeary concurred.